Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving region setting unit” in claims 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by Artes US 20200150655 A1 (hereinafter referred to as “Artes”).
Regarding claim 1, Artes teaches a method for dividing a moving space where a mobile robot moves, performed by a processor (See Artes para [0044] “In general, a virtual exclusion region S is a surface that the Robot should not move onto. It can be delineated by a virtual boundary B and real obstacles. In some cases the virtual boundary B can close the area of robot deployment, for example, in order to prevent the robot from entering an open (entrance) door. In both cases the virtual boundary B has 
The method comprising: receiving map information of a moving space (see Artes para [0045] “The virtual exclusion region S can be saved, for example, by saving the virtual boundary B or it can be saved in the map data as a surface. For example, the map data can be saved in the form of an occupancy grid map which represents the area of robot deployment in the form of a grid of cells and in which information is stored for every cell, i.e. whether a particular cell is occupied by an obstacle. In order to mark a exclusion region S on the map, the cells that belong to the exclusion region S can be marked as correspondingly occupied cells.”);
Sensing a target object located in the moving space while moving the moving space (see Artes claim 1);
Determining whether the sensed target object is a movement obstacle, based on a dataset labeled as a movement obstacle (see Artes claim 1 and para [0059]);
And dividing the moving space excluding the movement obstacle from the map (see Artes para [0008] “Described is a method for controlling an autonomous mobile robot that is configured to independently navigate in an area of robot deployment using sensors and a map. In accordance with one embodiment, the method comprises detecting obstacles and determining the position of the detected obstacles based on the measurement data obtained by the sensors and controlling the robot to avoid a collision with the detected obstacle, wherein the map comprises map data representing at least one virtual exclusion region that is taken into consideration by the robot in the same manner in which a real detected obstacle is.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Yan US 20160214258 A1 (hereinafter referred to as “Yan”).

Regarding claim 2, Artes teaches the moving space dividing method according to claim 1 and as addressed above in the rejection of claim 1, Artes fails to explicitly teach merging a first moving region and a second moving region adjacent to the first moving region of the plurality of moving regions divided from the moving space, 
When a merged shape of the first moving region and the second moving region is a triangular shape or a quadrangular shape; and classifying the merged region as one region 
However, Yan teaches merging a first moving region and a second moving region adjacent to the first moving region of the plurality of moving regions divided from the moving space, 
When a merged shape of the first moving region and the second moving region is a triangular shape or a quadrangular shape; and classifying the merged region as one region (see Yan claim 5 and FIG. 1). The robot taught in Yan judges the confinement time left for virtual wall signal to expire while operating in the first work area and enters the second work area, which indicates that the areas are merged for a while.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Artes to include merging a first moving region and second moving region as mentioned in Yan in order for the robot to clean a plurality of regions.
Regarding claim 3, the combination of Artes and Yan teaches the moving space method as taught in claim 2 and as addressed above in the rejection of claim 2, Yan further teaches cleaning while moving the moving space, wherein the cleaning includes: cleaning one divided region; and moving to another region after finishing the cleaning of the one region (see Yan claim 9). The robot as taught in Yan teaches a cleaning robot that considers the expiration time while cleaning in a divided area and then moves to a second area after the time has expired.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Artes to include cleaning one region and moving to another region after finishing the cleaning process as mentioned in Yan in order for the robot to clean a plurality of regions.
Regarding claim 4, the combination of Artes and Yan teach the moving space dividing method as taught in claim 3 and as addressed above in the rejection of claim 3, Artes further teaches wherein the cleaning includes: preferentially cleaning a region having the largest size among the divided regions (See Artes para [0078] “The type of visualization described is not only possible in the case of exclusion regions, but in that of any sub-region. When a new sub-region (e.g. a part of a room) of an area of robot deployment has been defined, the robot can move directly along the (virtual) boundary of the sub-region. When a user defines an area (within a room) that is to be cleaned, the robot, for example, can move along the virtual boundary on the inside of the surface to be processed in order to thus demonstrate to the user what area is to be processed.”).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Srivastav US 20200156246 A1 (hereinafter referred to as “Srivastav”).
Regarding claim 5, Artes teaches the moving space dividing method as taught in claim 1 and as addressed above in the rejection of claim 1, Artes further teaches wherein the determining of whether to be a movement obstacle includes: collecting image information of the target object, confirming that the target object is a movement obstacle by a user (see Artes para [0059] “The obstacle to which the robot 100 is to keep a distance defined by the user, must not necessarily be a wall. FIG. 3A show, for example, a bar stool H with a leg that is very difficult for an autonomous mobile robot 100 to navigate and that is also difficult to detect. It may be advantageous, as shown in FIG. 3B, to define a virtual exclusion region S starting from that part of the bar stool that was able to be detected as an obstacle H, so that, in future, the robot 100 automatically avoids the leg of the bar stool H. The exclusion surface is in this case a circle, for example, the center point and diameter of which is determined by the position and size of the bar stool leg. As the position of the bar stool is not permanent, a thus defined exclusion region S also has no permanent position. Instead, the position of the exclusion region S is determined anew based on sensor measurements of the robot 100 during every deployment of the robot. For example, using a camera and image recognition, the robot can recognize a bar stool as such.”);
…
Artes does not teach training a neural network with a dataset labeled as a movement obstacle for image information of the target object confirmed as the movement obstacle; and generating a determining model for the movement obstacle 
However, Srivastav teaches teach training a neural network with a dataset labeled as a movement obstacle for image information of the target object confirmed as the movement obstacle; and generating a determining model for the movement obstacle (see Srivastav para [0061] “Localization component 208 is generally responsible for generating a map of the environment of robot 104. The localization component 208 employs the visual images captured and processed by the image processing component 206 to determine a real-time localization of the robot 104 and the generating a map of the environment of the robot 104. Localization component 208 may semantically segment the visual images of the robot's 104 environment received from the image processing component 208 to generate semantic images of the environment. Localization component 208 may include a deep learned convolutional neural network (CNN) that is trained to semantically segment visual images. A CNN or a fully convolutional network (FCN) architecture may be trained to semantically segment visual images via various supervised learning methods. The neural network may be trained using a large image dataset. A resulting semantic image may include semantic representations, in semantic-domain, that correspond to visual-domain representations of the corresponding visual image, including semantically labeled or classified floors, walls, ceilings, large furniture, etc. Localization component 208 may generate a semantic map of the robot's 104 environment by combining multiple semantic images. In some embodiments, localization component 208 may combine visual images to generate a visual map. The visual map may then be semantically segmented to generate a semantic map of robot's 104 environment. The semantic image/or map may include semantic image data, structured via pixel values (stored in 1D, 2D, or 3D pixel arrays) include position information for each labeled entity.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Artes to include training a neural network as mentioned in Srivastav in order to gain accurate information about the environment that would help to avoid collision. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Xia US 20190086921 A1 (hereinafter referred to as “Xia”).
Regarding claim 6, Artes teaches the moving space dividing method as taught in claim 5 and as addressed above in the rejection of claim 5, Artes does not teach wherein the determining of whether to be a movement obstacle further includes: estimating a volume of the target object, and the estimating of a volume of the target object includes: determining whether the volume of the target object is equal to or larger than a predetermined range based on the collected image information of the target object; and determining the target object as the movement obstacle when it is determined that the volume of the target object is equal to or larger than the predetermined range.
However, Xia teaches wherein the determining of whether to be a movement obstacle further includes: estimating a volume of the target object, and the estimating of a volume of the target object includes: determining whether the volume of the target object is equal to or larger than a predetermined range based on the collected image information of the target object; and determining the target object as the movement obstacle when it is determined that the volume of the target object is equal to or larger than the predetermined range (see Xia para [0115] “For example, the sweeper may also determine whether the obstacle may be removed according to the size of the obstacle. Specifically, during initialization, the user may set a preset size range in the sweeper. The preset size range defines a maximum size and a minimum size of removable obstacles. If the size of the obstacle is too large, e.g. exceeding the maximum size, it is difficult for the sweeper to move the obstacle, and it may determine that the obstacle cannot be removed. On the other hand, if the size of the obstacle is too small, e.g. smaller than the minimum size, the sweeper may hardly handle the balance during the movement of the obstacle and tend to cause the obstacle to collapse if moves it, and therefore, it may also be determined that the obstacle cannot be removed.” And para [0116] “Specifically, the sweeper may scan the obstacle occupying the uncleaned area by the sensor mounted on the sweeper, and determine a size ratio of the obstacle relative to the size of the sweeper. Further, the sweeper may acquire a size of the obstacle in any direction according to the size of the sweeper. Then the sweeper may determine whether the size of the obstacle in any direction falls within the preset size range. That is, whether a size of the obstacle in any direction falls within the preset size range. If the sizes of the obstacle in all directions fall within the preset size range, it indicates that the obstacle can be removed by the sweeper; otherwise, it indicates that the obstacle cannot be removed.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Artes to include determination of the volume of a target object as taught in Xia in order to avoid collisions with the obstacles while cleaning a given area.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Yan US 20160214258 A1 (hereinafter referred to as “Yan”).
Regarding claim 7, Artes teaches a mobile robot which moves a divided moving space, the mobile robot comprising: a main body of the mobile robot (See Artes para [0044] “In general, a virtual exclusion region S is a surface that the Robot should not move onto. It can be delineated by a virtual boundary B and real obstacles. In some cases the virtual boundary B can close the area of robot deployment, for example, in order to prevent the robot from entering an open (entrance) door. In both cases the virtual boundary B has the property that it divides the area accessible to the robot into an area that the robot may freely enter and into an area that the robot is prohibited from entering.”);
A driver which moves the main body (see Artes [0031] The autonomous mobile robot 100 includes a drive unit 170, which may comprise, for example, electromotors, transmissions and wheels, by means of which the robot 100 can—at least theoretically—access every point of its area of deployment. The drive unit 170 can be configured, e.g. to convert commands or signals received from the control unit into a movement of the robot 100.); 
a sensor which is equipped in the main body (see Artes para [0035] The autonomous mobile robot 100 includes a sensor unit 120 that has various sensors, for example, one or more sensors for gathering information about the environment of the robot such as, e.g. the location of obstacles in the area of robot deployment or other navigation features (e.g. land marks). Sensors for gathering information about the environment are, for example, active sensors that measure the distance to objects (e.g. walls, obstacles, etc.) in the environment of the robot such as, for example, optical and/or acoustic sensors that can measure distances by means of triangulation or travel time measurements of an emitted signal (triangulation sensors, 3D cameras, laser scanners, ultrasonic sensors). Other typical examples of suitable sensors include passive sensors such as cameras, tactile or touch-sensitive sensors for detecting obstacles, floor clearance sensors (e.g. for detecting ledges, the steps of a staircase, etc.), sensors for determining the speed and/or the path travelled by the robot such as, e.g. odometers, inertia sensors (acceleration sensors, rotation rate sensors) for determining the position and changes in the movement of the robot or wheel contact switches that detect a contact between a wheel and the floor.”),
And senses a target object around the mobile robot while moving a moving space (see Artes claim 1);
…
Based on a dataset labeled as the movement obstacle of the sensed target object (see Artes para [0059] “The obstacle to which the robot 100 is to keep a distance defined by the user, must not necessarily be a wall. FIG. 3A show, for example, a bar stool H with a leg that is very difficult for an autonomous mobile robot 100 to navigate and that is also difficult to detect. It may be advantageous, as shown in FIG. 3B, to define a virtual exclusion region S starting from that part of the bar stool that was able to be detected as an obstacle H, so that, in future, the robot 100 automatically avoids the leg of the bar stool H. The exclusion surface is in this case a circle, for example, the center point and diameter of which is determined by the position and size of the bar stool leg. As the position of the bar stool is not permanent, a thus defined exclusion region S also has no permanent position. Instead, the position of the exclusion region S is determined anew based on sensor measurements of the robot 100 during every deployment of the robot. For example, using a camera and image recognition, the robot can recognize a bar stool as such. Alternatively, for example, it can be saved together with the map data that in a given sub-region (where the bar stools frequently stand) a virtual exclusion region S is to be maintained around obstacles of a specifiable size (corresponding to the detectable part H of the bar stool). Thus, the virtual exclusion region is not saved in the map in absolute coordinates, but relative to an obstacle. If the position of the obstacle changes the virtual exclusion region is accordingly shifted.”). The dataset as taught in Artes is the image recognition that Artes is able to record using a camera.
A memory in which the dataset for the movement obstacle is stored; and a controller which controls the driver by communicating with the memory, the driver, and the moving region setting unit (see Artes para [0036] “The aforementioned control unit 150 can be configured to provide all functionalities needed for the autonomous mobile robot 100 to be able to move autonomously through its area of deployment and carry out its tasks. For this purpose, for example, the control unit 150 includes, for example, a processor 155 and a memory 156 for executing a control software (see FIG. 1B, control software module 151) of the robot 100. The control unit 150 generates, based on information provided by the sensor unit 120 and the communication unit 140, control commands or control signal for the work unit 160 and the drive unit 170. The drive units can convert these control signals or control commands into a movement of the robot. The control software module 151 can include software functionalities for recognizing objects and work planning. In order that the robot may be able to carry out a task autonomously, as a further software module a navigation module 152 is provided. The navigation module 152 may include software functionalities for navigation (e.g. map maintenance, map-based path planning, self-localization of the robot on the map, SLAM algorithms, etc.) of the robot. Naturally, the control software module 151 and the navigation module 152 can interact, exchange information and collaborate with each other. This allows the robot, for example, to orient itself in its environment with the aid of navigation features such as landmarks and to navigate. The navigation module 152 usually operates using an obstacle avoidance strategy (obstacle avoidance algorithm), a SLAM algorithm (Simultaneous Localization and Mapping) and/or one or more maps of the area of robot deployment. When doing so, in particular obstacles are detected with the aid of sensor measurements and their position is determined. The position of obstacles can be saved in the form of map data. These methods are generally known and will therefore not be discussed here in detail.”).

Artes does not teach a moving region setting unit which divides the moving space excluding a movement obstacle into a plurality of moving regions having any one of a quadrangular shape and a triangular shape;
However, Yan teaches a moving region setting unit which divides the moving space excluding a movement obstacle into a plurality of moving regions having any one of a quadrangular shape and a triangular shape (see Yan claim 5 and FIG. 1)…;
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile robot as taught in Artes to include dividing a plurality of regions as taught in Yan in order for the robot to clean a plurality of regions.
Regarding claim 8, the combination of Artes and Yan teach the mobile robot as taught in claim 7 and as addressed above in the rejection of claim 7, Yan further teaches wherein the moving region setting unit merges a first moving region and a second moving region adjacent to the first moving region of the plurality of moving regions divided from the moving space,
When a merged shape of the first moving region and the second moving region is a triangular shape or a quadrangular shape, and classifies the merged region as one region (see Yan claim 5 and FIG. 1). The robot taught in Yan judges the confinement time left for virtual wall signal to expire while operating in the first work area and enters the second work area, which indicates that the areas are merged for a while.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Artes to include merging a first moving region and second moving region as mentioned in Yan in order for the robot to clean a plurality of regions.
Regarding claim 9, the combination of Artes and Yan teach the mobile robot as taught in claim 8 and as addressed above in the rejection of claim 8, Yan further teaches wherein when the mobile robot moves the moving space to clean, after finishing the cleaning of the one region, the mobile robot moves another region to clean (see Yan claim 9). The robot as taught in Yan teaches a cleaning robot that considers the expiration time while cleaning in a divided area and then moves to a second area after the time has expired.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Artes to include cleaning one region and moving to another region after finishing the cleaning process as mentioned in Yan in order for the robot to clean a plurality of regions while saving time.
Regarding claim 10, the combination of Artes and Yan teach the mobile robot as taught in claim 9 and as addressed above in the rejection of claim 9, Artes further teaches wherein the mobile robot preferentially cleans a region having the largest size among the divided regions (see Artes para [0078] “The type of visualization described is not only possible in the case of exclusion regions, but in that of any sub-region. When a new sub-region (e.g. a part of a room) of an area of robot deployment has been defined, the robot can move directly along the (virtual) boundary of the sub-region. When a user defines an area (within a room) that is to be cleaned, the robot, for example, can move along the virtual boundary on the inside of the surface to be processed in order to thus demonstrate to the user what area is to be processed.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210138657 A1 teaches a mobile robot able to create a map and detect obstacles in real time
US 20200238520 A1 teaches a cleaning robot that is able to detect a virtual barrier that divides the working area into a plurality of regions.
US 20180217611 A1 teaches a cleaning robot able to detect obstacles and move along the outer edge of the obstacles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664